Exhibit 10.29(b)

FIRST AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT

This FIRST AMENDMENT TO THE AMENDED AND RESTATED LOAN AGREEMENT (this
“Amendment”), dated as of December 23, 2005, amends the Amended and Restated
Loan Agreement, dated as of June 3, 2004 (the “AESOP I Finance Lease Loan
Agreement”), between AESOP LEASING L.P., a Delaware limited partnership (“AESOP
Leasing” or the “Borrower”), and CENDANT RENTAL CAR FUNDING (AESOP) LLC, a
Delaware limited liability company (“CRCF” or the “Lender”). Unless otherwise
specified herein, capitalized terms used herein shall have the meanings ascribed
to such terms in (i) the Definitions List attached as Schedule I to the Second
Amended and Restated Base Indenture, dated as of June 3, 2004, as amended (the
“Base Indenture”), between CRCF, as issuer, and The Bank of New York, as trustee
(the “Trustee”), as such Definitions List may from time to time be amended in
accordance with the terms of the Base Indenture or the AESOP I Finance Lease
Loan Agreement, as applicable.

W I T N E S S E T H:

WHEREAS, pursuant to Section 13.1 of the AESOP I Finance Lease Loan Agreement,
the AESOP I Finance Lease Loan Agreement may be amended with an agreement in
writing signed by the Lender and AESOP Leasing and consented to in writing by
the Trustee;

WHEREAS, pursuant to Section 12.2 of the Base Indenture, the AESOP I Finance
Lease Loan Agreement may be amended with the written consent of CRCF, the
Trustee, any applicable Enhancement Provider, and the Requisite Investors;

WHEREAS, the parties desire to amend the AESOP I Finance Lease Loan Agreement to
reflect an increase in the maximum lease term for certain vehicles under the
AESOP I Finance Lease Loan Agreement from eighteen (18) to thirty-six
(36) months; and

WHEREAS, CRCF has requested the Trustee, each applicable Enhancement Provider
and the Requisite Investors to, and CRCF, the Trustee, each applicable
Enhancement Provider and the Requisite Investors have consented to, the
amendment of certain provisions of the AESOP I Finance Lease Loan Agreement as
set forth herein;

NOW, THEREFORE, it is agreed:

1. Section 10.14 of the AESOP I Finance Lease Loan Agreement is hereby amended
such that all references therein to “eighteen (18) months” shall hereby be
replaced with “thirty-six (36) months.”

2. This Amendment is limited as specified and, except as expressly stated
herein, shall not constitute a modification, acceptance or waiver of any other
provision of the AESOP I Finance Lease Loan Agreement.

3. This Amendment shall become effective as of the date (the “Amendment
Effective Date”) on which each of the following have occurred: (i) each of the
parties hereto



--------------------------------------------------------------------------------

shall have executed and delivered this Amendment to the Trustee, (ii) the Rating
Agency Consent Condition shall have been satisfied with respect to this
Amendment and (iii) the Requisite Investors, the Trustee, the Lender and, for
any applicable Series of Notes, each applicable Enhancement Provider, shall have
consented hereto.

4. From and after the Amendment Effective Date, all references to the AESOP I
Finance Lease Loan Agreement shall be deemed to be references to the AESOP I
Finance Lease Loan Agreement as amended hereby.

5. This Amendment may be executed in separate counterparts by the parties
hereto, each of which when so executed and delivered shall be an original but
all of which shall together constitute one and the same instrument.

6. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK.

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective duly authorized officers as of the date above first
written.

 

AESOP LEASING L.P. By:   AESOP LEASING CORP.,   its general partner By:  

/s/ Lori Gebron

Name:   Lori Gebron Title:   Vice President CENDANT RENTAL CAR FUNDING (AESOP)
LLC By:  

/s/ Lori Gebron

Name:   Lori Gebron Title:   Vice President

 

Acknowledged and consented to:

THE BANK OF NEW YORK,

as Trustee

By:  

/s/ John Bobko

Name:   John Bobko Title:   Vice President